Title: To James Madison from Daniel Carroll, 13 March 1786
From: Carroll, Daniel
To: Madison, James


Dear Sir,
Annapolis March 13th. 1786
Our General Assembly adjournd this day after a Session of 4 Months. The proposition from yr. Assembly, for a meeting of Commissioners, from all the States, to adjust a general commercial System, reach’d us not long before the conclusion of the Session. Our House of Delegates propos’d Commissioners for that purpose. The measure appear’d to the Senate, tho’ undoubtedly adopted by yr. Assembly with the best intentions, to have a tendency to weaken the authority of Congress, on which the Union, & consequently the Liberty, & Safety of all the States depend. We had just receiv’d the Act of Congress of the 15 of Feby last, by which it appears that Body relyes solely on the States complying with their Act of the 10th of Apl. 1783. I am afraid the Idea of Commsrs. meeting from all the States, on the regulation of Trade, will retard the Act of Congress from being carry’d into execution, if not entirely distroy it. The reluctant States are very willing to lay hold of anything which will procrastinate that measure. There are many other considerations, which I need not suggest to you. I shall only observe, that sound policy, if not the Spirit of the Confederation dictates, that all matters of a general tendency, shou’d be in the representative Body of the whole, or under its authority.
Our Assembly have granted the 5 P Cent compleatly, on 12 States complying including Maryland—& have granted 10/ on every £100 property for 25 years for their proportion of the internal fund riquir’d.
It gave me pleasure to hear from Col. Mercer that you enjoy’d yr. health & I request you will believe me to be Dear Sr. with great esteem, Yr affte & Obt Servt
Danl. Carroll
PS If you shoud favour me with a few lines direct to me at George Town by post.
